Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 and 07/08/2021 have been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“at least one of the nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet is retractable" in claim 1 lines 20-22;
“at least one of the nozzle portion air outlet and the air treatment member assembly air inlet is retractable and at least one of the air treatment member assembly air outlet and the main body air inlet is retractable”, in claim 2 lines 1-4;
“at least one of the nozzle portion air outlet and the air treatment member assembly air inlet is retractable” in claim 3 lines 1-2;
“at least one of the air treatment member assembly air outlet and the main body air inlet is retractable”, in claim 4 lines 1-2;
“nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet that is retractable is axially translatable” in claim 11 in lines 3-5;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein at least one of the nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet is retractable" in lines 20-22. The claim limitation fails to provide any additional structure or define how or what causes the inlets/outlets are retractable from one another, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as a result of the air treatment member assembly being removable from different portions of the hand vacuum cleaner which are both composes of inlets/outlets, thus the inlets/outlets being retractable.
Claim 2 recites the limitation “wherein at least one of the nozzle portion air outlet and the air treatment member assembly air inlet is retractable and at least one of the air treatment member assembly air outlet and the main body air inlet is retractable”, in lines 1-4. The claim limitation fails to provide any additional structure or define how or what causes the inlets/outlets are retractable from one another, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as a result of the air treatment member assembly being removable from different portions of the hand vacuum cleaner which are both composes of inlets/outlets, thus the inlets/outlets being retractable.
Claim 3 recites the limitation “wherein at least one of the nozzle portion air outlet and the air treatment member assembly air inlet is retractable” in lines 1-2. The claim limitation fails to provide any additional structure or define how or what causes the inlets/outlets are retractable from one another, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as a result of the air treatment member assembly being removable from different portions of the hand vacuum cleaner which are both composes of inlets/outlets, thus the inlets/outlets being retractable.
Claim 4 recites the limitation “wherein at least one of the air treatment member assembly air outlet and the main body air inlet is retractable”, in lines 1-2. The claim limitation fails to provide any additional structure or define how or what causes the inlets/outlets are retractable from one another, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as a result of the air treatment member assembly being removable from different portions of the hand vacuum cleaner which are both composes of inlets/outlets, thus the inlets/outlets being retractable.
Claim 5 recites the limitation “front end of the main body has a main body air inlet”, in lines 1-2. It is unclear if applicant is referring to the same front end and air inlet of the main body as introduced in claim 1, line 8 or if the applicant to multiple/different front end and air inlet, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as to a single front end and air inlet of the main body.
Claim 11 recites the limitation “at least one of the nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet that is retractable is axially translatable” in lines 3-5. The claim limitation fails to provide any additional structure or define how or what causes the inlets/outlets are retractable from one another, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as a result of the air treatment member assembly being removable from different portions of the hand vacuum cleaner which are both composes of inlets/outlets, thus the inlets/outlets being retractable.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US Pub. No. 2020/0138254).
Regarding claim 1, Lee disclose: a hand vacuum cleaner (Figures 1-21 element 10) comprising: 
(a) an air flow passage (paragraphs 0059-0061) extending from a dirty air inlet (element 103) at a front end (see annotated figure below) of the hand vacuum cleaner to a clean air outlet (element 207); 
(b) a nozzle portion (element 100) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner (see annotated figure below), the nozzle portion having an air outlet (element 104); 
(c) a main body (element 200) positioned rearward of the nozzle portion (see annotated figure below) and housing a suction motor (element 250), the suction motor provided in the air flow passage, the main body having a front end (see annotated figure below) having an air inlet (element 105); 
(d) first and second laterally spaced apart opposed arm members (Detail A and B) extending between the nozzle portion and the main body wherein a volume (Detail C) is positioned between the nozzle portion, the main body and the opposed arm members (see annotated figure below); 
(e) an air treatment member assembly (element 130) comprising an air treatment member (element 141), the air treatment member assembly has a front end (see annotated figure below) having an air inlet (element 147) and a rear end (see annotated figure below) having an air outlet (element 157), the air treatment member assembly is removably positionable in the volume wherein (see figures 3A-B and 5), when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position (Figures 1-2, 5, and 21), the air treatment member assembly is positioned in the volume and the air treatment member is positioned in the air flow passage (Figure 5 and see also paragraphs 0059-0061); and, wherein at least one of the nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet is retractable (Giving that the prior art structurally discloses all claimed limitations including inlets/outlets and the air treatment member assembly being removable from different portions of the hand vacuum cleaner which are both composes of inlets/outlets, thus the inlets/outlets are retractable.).

    PNG
    media_image1.png
    817
    839
    media_image1.png
    Greyscale

Regarding claim 2, Lee disclose: the hand vacuum cleaner of claim 1 wherein at least one of the nozzle portion air outlet and the air treatment member assembly air inlet is retractable and at least one of the air treatment member assembly air outlet and the main body air inlet is retractable (Giving that the prior art structurally .
Regarding claim 3, Lee disclose: the hand vacuum cleaner of claim 1 wherein at least one of the nozzle portion air outlet and the air treatment member assembly air inlet is retractable (Giving that the prior art structurally discloses all claimed limitations including inlets/outlets and the air treatment member assembly being removable from different portions of the hand vacuum cleaner which are both composes of inlets/outlets, thus the inlets/outlets are retractable.).
Regarding claim 4, Lee disclose: the hand vacuum cleaner of claim 1 wherein at least one of the air treatment member assembly air outlet and the main body air inlet is retractable (Giving that the prior art structurally discloses all claimed limitations including inlets/outlets and the air treatment member assembly being removable from different portions of the hand vacuum cleaner which are both composes of inlets/outlets, thus the inlets/outlets are retractable.).
Regarding claim 11, Lee disclose: the hand vacuum cleaner of claim 1 wherein the hand vacuum cleaner has a front end and a rear end (see annotated figure below), a longitudinal axis (X-X axis) extends between the front and rear ends and the at least one of the nozzle portion air outlet, the air treatment member assembly air inlet, the air treatment member assembly air outlet and the main body air inlet that is retractable is axially translatable (Giving that the prior art structurally discloses all claimed limitations including inlets/outlets and the air treatment .

    PNG
    media_image2.png
    654
    1163
    media_image2.png
    Greyscale

Regarding claim 12, Lee disclose: the hand vacuum cleaner of claim 1 wherein the rear end of the air treatment member assembly has a recess (Detail A) for receiving therein a portion of the main body (Detail A) when the air treatment member assembly is mounted to the hand vacuum cleaner in the operating position (see figure 5).

    PNG
    media_image3.png
    824
    784
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    816
    673
    media_image4.png
    Greyscale

Regarding claim 13, Lee disclose: the hand vacuum cleaner of claim 1 wherein the air treatment member assembly is removable upwardly or downwardly (see figures 3A-B).
Regarding claim 14, Lee disclose: the hand vacuum cleaner of claim 1 wherein the air treatment member comprises a cyclone (element 141 and see also paragraph 0064).
Regarding claim 15, Lee disclose: the hand vacuum cleaner of claim 1 wherein the air treatment member assembly has a front openable door (element 150).
Regarding claim 16, Lee disclose: the hand vacuum cleaner of claim 1 wherein the air treatment member assembly comprises an pre-motor filter (element 151 and see also paragraph 0069) positioned rearward of the air treatment.
Regarding claim 17, Lee disclose: the hand vacuum cleaner of claim 16 wherein the pre-motor filter is provided at a rear end of the air treatment member (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2020/0138254).
Regarding claim 5, Lee disclose: the hand vacuum cleaner of claim 1 wherein a front end of the main body has a main body air inlet (element 105), the dirty air inlet has an inlet axis (X-X axis) and a plane (Y1-Y1 axis) extends at an angle (Detail A), when the air treatment member assembly is in the operating position, the air treatment member air outlet is in air flow communication with the main body air inlet and each of the air treatment member air outlet (see paragraphs 0059-0061) and the main body air inlet extend generally parallel to the plane (see annotated figure below).

    PNG
    media_image5.png
    816
    1032
    media_image5.png
    Greyscale

However, Lee appears to be silent wherein the dirty air inlet has an inlet axis and a plane extends at an angle of 5° to 85° to the dirty air axis.
However, it would have been obvious of one of ordinary skill in the art of the time of the invention 
However, the applicant fails to provide any criticality in having the specific angle provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 
Regarding claim 6, Lee disclose: the hand vacuum cleaner of claim 5 wherein when the air treatment member assembly is in the operating position, the air treatment member air outlet is in air flow communication with the main body air inlet and each of the air treatment member air outlet and the main body air inlet extend downwardly and rearwardly at an angle to the inlet axis (See annotated figure above). 
Regarding claim 7, Lee disclose: the hand vacuum cleaner of claim 6 wherein the air treatment member air outlet has an outlet port (element 157) that is located in a plane (Y1-Y1 axis) and, when the air treatment member assembly is in the operating position, an included angle (Detail A) from the inlet axis downwardly and rearwardly to the plane is between 60° and 80° and the main body air inlet extends at a mating angle (Detail A).

    PNG
    media_image5.png
    816
    1032
    media_image5.png
    Greyscale

However, Lee appears to be silent wherein the included angle from the inlet axis downwardly and rearwardly to the plane is between 60° and 80°.
However, the applicant fails to provide any criticality in having the specific angle provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Regarding claim 8, Lee disclose: the hand vacuum cleaner of claim 1 wherein a rear end (see annotated figure below) of the nozzle portion has a nozzle portion air outlet (element 104), the dirty air inlet has an inlet axis and a plane extends at an angle (Detail B) wherein, when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet (see paragraphs 0059-0061) and each of the air treatment member air inlet and the nozzle portion air outlet extend generally parallel to the plane (see annotated figure below showing portions of the inlet/outlet parallel to the plane).

    PNG
    media_image6.png
    816
    1032
    media_image6.png
    Greyscale

However, Lee appears to be silent wherein the dirty air inlet has an inlet axis and a plane extends at an angle of 5° to 85° to the dirty air axis.
However, it would have been obvious of one of ordinary skill in the art of the time of the invention 
However, the applicant fails to provide any criticality in having the specific angle provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 
Regarding claim 9, Lee modified disclose: the hand vacuum cleaner of claim 8 wherein when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet and each of the air treatment member air inlet (see paragraphs 0059-0061) and the nozzle portion air outlet extend downwardly and forwardly at an angle to the inlet axis (see annotated figure above).
Regarding claim 10, Lee modified disclose: the hand vacuum cleaner of claim 9 wherein the air treatment member air inlet has an inlet port (element 147) that is located in a plane (Y2-Y2 axis) and, when the air treatment member assembly is in the operating position, an included angle (Detail B) downwardly and forwardly from the inlet axis to the plane and the nozzle portion air outlet extends at a mating angle (Detail B).
However, Lee appears to be silent wherein the included angle downwardly and forwardly from the inlet axis to the plane is between  60° and 80°.
However, the applicant fails to provide any criticality in having the specific angle provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/18/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723